Citation Nr: 9915919	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-06 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1958 to March 1960.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it has determined that new and material evidence has 
been submitted to reopen a claim for service connection for a 
back disorder, further evidentiary development is now 
warranted as to this issue as will be addressed more fully in 
the Remand portion of this decision.  The Board further notes 
that an additional private medical report, dated February 
1999, was received by the Board without first being 
considered by the regional office (RO) pursuant to 38 C.F.R. 
§ 20.1304(c) (1998).  However, in view of the Board's 
decision below, and the fact that there would be no prejudice 
to the veteran for the Board to consider the issue on appeal 
prior to the RO's consideration of this recently received 
evidence, the Board finds that remand for this purpose prior 
to the Board's consideration of the issue on appeal is not 
warranted. 


FINDINGS OF FACT

1.  A claim for service connection for a back disorder was 
denied by a June 1960 rating decision which was not appealed.

2.  The evidence submitted since the June 1960 rating 
decision pertinent to the claim for service connection for a 
back disorder bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  There is competent medical evidence of record to show 
current back disability and a causal link between that 
disability and service.


CONCLUSIONS OF LAW

1.  The June 1960 rating decision which denied service 
connection for a back disorder is final.  38 U.S.C. § 4005(b) 
(1958); 38 C.F.R. § 3.104(a) (effective May 29, 1959 to 
December 31, 1962).

2.  New and material evidence has been submitted since the 
June 1960 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.156 (1998).

3.  The claim for service connection for a back disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1998).  
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

At the time of the June 1960 rating decision which was the 
last rating decision to deny service connection for a back 
disorder and provide notice to the veteran of his appellate 
rights on appeal, the veteran was advised that service and 
Department of Veterans Affairs (VA) medical examination 
records had been reviewed.  Service medical records were 
found to reflect that the veteran received treatment to the 
right lumbar area on June 28, 1958, and that X-rays taken at 
that time were interpreted to reveal negative findings.  VA 
medical examination in May 1960 was noted to indicate 
complaints of pain in the muscles of the back, however, there 
were no findings or diagnoses with respect to the veteran's 
back.  In the notice accompanying the rating decision, the 
veteran was advised that although he had been treated in 
service for a back condition, no residuals were shown by the 
evidence of record, and that therefore, the RO was unable to 
grant service connection.

Since the June 1960 rating decision, additional pertinent 
evidence has been received as to this issue which consists of 
hearing testimony from March 1997 and March 1999, private 
medical reports and records for the period of January 1974 to 
August 1997, a VA medical examination report dated in April 
1996, a VA hospital summary from March 1983, a Social 
Security Administration (SSA) disability determination from 
December 1991, and witness statements from May and June 1997. 

Private medical records from the New York Hospital-C. Medical 
Center for the period of January 1974 to January 1975, 
reflect that in January 1974, the veteran complained of 
bilateral back pain.  Later that same month, it was noted 
that the veteran had reportedly fallen on his back and hurt 
his left shoulder that morning, and that physical examination 
revealed tenderness.  In January 1975, the veteran complained 
of back pain for days and reported a history of a herniated 
disc.  

A VA hospital summary from March 1983 reveals no complaints 
or treatment with respect to the veteran's back.

Private medical records from L. H. Hospital for the period of 
September 1984 to May 1993 reflect that in July 1985, the 
veteran reported a history of herniated discs at L3 and L5 
since 1970 for which he did not undergo surgery.  In January 
1986, the veteran reported a history of low back complaints 
for the previous four weeks with radiating pain to the left 
foot.  It was further indicated that the veteran had been 
weight lifting four weeks earlier, at which time he 
experienced severe low back pain that had not improved.  Past 
medical history included low back pain 15 years earlier with 
herniated discs at L3 and L5.  The impression was sciatica 
with motor/sensory loss, and the veteran was admitted to the 
hospital.  A computed tomography (CT) scan of the lumbosacral 
spine was determined to be unremarkable.  The final principal 
diagnosis was sciatica.

L. H. Hospital records further reflect that during the period 
of January to August 1987, the veteran again received 
treatment for low back pain.  In January 1987, it was noted 
that the veteran had a chronic back problem, and in February 
1987, the veteran reported a history of low back pain as a 
result of falling three weeks earlier.  In March 1987, it was 
indicated that the veteran's back pain was continuing, and in 
the middle of the month, the veteran was admitted to the 
hospital.  At the time of admission, the veteran reported 
that he had injured his lower back in a sporting accident 17 
years prior to admission.  The pain was noted to have 
resolved after several months in treatment and other 
conservative modalities.  The veteran reportedly experienced 
intermittent recurrences of the pain thereafter.  One year 
prior to admission, the veteran related that he experienced 
severe low back pain with lifting an object.  Two months 
earlier, the veteran reported another recurrence.  A 
myelogram was interpreted to reveal an impression of mild 
stenosis at L3-4 due to disc bulge and mild hypertrophic 
ligamentous and facet changes.  There was also mild stenosis 
at L4-5 due to a moderate size disc bulge slightly eccentric 
to the left, mild hypertrophic ligamentous and facet changes, 
and moderate size midline disc bulge at L5-S1, with no 
evidence of spinal stenosis.  The overall assessment was low 
back pain.  

L. H. Hospital neurological consultation in April 1987 
revealed that the veteran reported a history of lower back 
pain and sciatica for the previous 15 years.  A myelography 
in March 1987 was interpreted to reveal "disc bulge" at L3-
4 of minor importance.  In June 1987, the veteran was 
reportedly doing much better.  Neurological consultation in 
August 1987 reflects that the veteran reported back pain when 
rolling over in bed, and that myelography revealed 
"moderate" disc bulges at L4-5 and L5-S1.  The impression 
was intermittent chronic low back pain.

L. H. Hospital records from August 1988 reflect that the 
veteran reported multiple complaints of underlying back pain.  
In October 1988, the veteran reported undergoing a magnetic 
resonance imaging (MRI) study three weeks earlier at New York 
Hospital-C. Medical Center which revealed herniated discs at 
L3-4, L4-5 and S2.  In April 1993, it was noted that the 
veteran suffered from lower back syndrome.

Medical records from New York Hospital-C. Medical Center for 
the period of September 1988 to December 1993 reflect that 
diagnostic studies in September 1988 revealed central and 
right sided herniation at L5-S1 disc and central herniation 
at the L4-5 disc.  In January 1989, there was a diagnosis of 
persistent low back pain, and from January 1989 to August 
1993, the veteran received periodic treatment for complaints 
which included low back pain.  

A September 1991 letter from L. H. Hospital reflects that the 
veteran received physical therapy for low back pain 
periodically during the first half of 1986, throughout 1987, 
and during the beginning of 1988.

A SSA determination notice from December 1991 reflects that 
the veteran had been disabled beginning in January 1974, and 
that his disabilities included low back pain caused by two 
herniated lumbar discs.

A January 1993 private MRI of the lumbosacral spine was 
interpreted to reveal an impression of multi level 
degenerative disc disease (DDD) with small central 
herniations at L3-L4 and L4-L5.  At L5-S1, it was noted that 
the left neural foramen was compromised by disc material and 
hypertrophic degenerative arthritis.

VA spine examination in April 1996 revealed that the veteran 
reported injuring his back in 1958 during a combat exercise 
and that he injured his right shoulder at the same time.  The 
veteran also reported a previous in-service injury to his 
back while doing exercises.  Following discharge, the veteran 
noted sustaining a back injury from as a result of a sporting 
accident in 1969.  When he was last treated, conservative 
measures were applied.  X-rays were interpreted to reveal 
straightening of the lumbosacral spine, and the diagnosis was 
chronic, lumbar sprain, and probable herniated nucleus 
pulposus.

At his personal hearing in March 1997, the veteran testified 
that prior to the service, he was in good shape (transcript 
(T.) at p. 2).  During advanced infantry training, the 
veteran injured his back in a "roll over" exercise (T. at 
p. 2).  Thereafter, the veteran again injured his back while 
practicing "take downs" with a fellow service member during 
officer's candidate school in January 1959 (T. at p. 5).  The 
veteran also injured his right shoulder in the second 
incident which was the primary basis for a subsequent in-
service hospitalization (T. at p. 6).  The veteran made a 
complaint about his back at this time, but did not want to 
make an issue out of it (T. at p. 6).  Thereafter, the 
veteran was placed on light duty (T. at p. 9).  He complained 
of back pain at the time of this separation from the service 
(T. at p. 11).  

He also complained of back pain at the time of the first VA 
examination after service, but did not recall the examiner 
examining his back, with the possible exception of X-rays (T. 
at p. 12).  The first treatment post service for his back 
condition was within six months of discharge with Dr. F. (T. 
at pp. 12-13).  He continued to treat with Dr. F. 
intermittently for back complaints until the doctor left the 
United States and went to Israel in 1970 (T. at p. 13).  The 
veteran recalled that he later experienced back pain which 
interfered with his participation in the production of a 
television series during the early 1960's and that he was 
hospitalized in 1969 for his back (T. at pp. 14-17).  

A January 1997 medical report from Chiropractor O. reflects 
that the veteran was currently a patient in his chiropractic 
clinic and reported a long history of back problems dating 
back to his service in the Army.  It was further noted that 
the veteran injured his back on two occasions in service, and 
that the veteran reinjured his back after service during a 
simple stretching exercise in 1969.  Chiropractor O. also 
noted the results of various diagnostic studies conducted 
since 1987, and commented that the veteran's contention that 
his major difficulties with his back began after suffering 
injuries in the military, the effects of which continued to 
this day, seemed credible and reasonable.  Chiropractor O. 
further commented that unfortunately, other than an X-ray 
report at the time of his separation from duty, there was no 
documentation suggesting the true status of his back 
condition at that time.  X-rays, in the chiropractor's 
opinion, were insufficient and inconclusive to the task of 
diagnosing disc herniations, and that subsequent findings of 
L3 to S1 disc herniations, along with DDD, were probable 
results of injuries sustained while he was in the military.  

A February 1997 private medical report from Dr. S. indicates 
that the veteran was in good shape until his two back 
injuries in service.  Since then, the veteran had reportedly 
experienced intermittent back pain for years with muscle 
spasm and several bouts which required traction.  Over the 
previous twenty years, the veteran had experienced radiating 
pain to either lower extremity, the left more than the right.  
It was also noted that the diagnostic studies had revealed 
multi level DDD.  Examination was indicated to be remarkable 
for positive straight leg raising on the left at 45 degrees, 
decreased ankle jerks bilaterally, and possibly 5-/5 left 
extensor hallucis longus weakness.  The impression was 
chronic back pain with good history of causation by injury 
suffered when the veteran was in the armed forces back in the 
late 1950's.  

A March 1997 medical report from Dr. F. indicates that he was 
in private practice in New York from 1950 to 1970, during 
which time the veteran consulted with him for several 
ailments, including recurrent backaches.  Although Dr. F. did 
not have his medical records to refer to, he noted that he 
could recall the veteran's backaches which were recurrent and 
generally resistant to treatment.  It was Dr. F.'s opinion 
that in light of the course of the veteran's complaints and 
his subsequent medical history, his back problem was a result 
of an injury sustained by the veteran prior to 1970.

In handwritten letters from Dr. F., dated in May 1997, Dr. F. 
notes that it was obvious to him that the veteran's back 
complaints were the long term results of previous wear and 
tear probably due to repeated trauma leading to spondylitic 
changes, possibly even with a certain amount of lumbar 
discopathy that did not necessarily mean a particular episode 
or episodes of specific trauma.  Dr. F. went on to comment 
that needless to say, he was unable to give a specific date 
of the occurrence of a specific event.  Dr. F. also noted 
that to the best of his knowledge, the veteran did not engage 
in violent sports or in any strenuous work except for the 
period he spent in the Army prior to 1960.  Finally, Dr. F. 
indicated that since the relationship between repeated trauma 
was a well-known and universally accepted cause of chronic, 
persistent, disabling backache, and since the veteran was not 
subjected to severe, or repeated back trauma, he believed the 
rule of res ipsa loquitur should apply.

A May 1997 letter from the veteran's former spouse reflects 
that she met the veteran shortly after he got out of the 
service in April 1960, and that he complained at that time 
that his back and his knees were bothering him.  She further 
indicated that he continued to complain of pain after their 
marriage in July 1962, and that several months after their 
marriage, she first came into contact with Dr. F., whose 
office was close by.

A letter from Attorney J. H. J., dated in June 1997, reflects 
that he had known the veteran in excess of 35 years and that 
they had both been members of a television series production 
crew in the early 1960's.  After having his memory refreshed 
by the veteran, this witness recalled that the veteran would 
regularly miss time from the production due to his back, and 
that the veteran had told him that his back disability was 
related to injury he received while in the service.

At the veteran's hearing before a member of the Board in 
March 1999, the veteran again testified as to the two 
incidents of back injury in service (T. at pp. 3-6).  
Following the second incident, the veteran noted that he was 
hospitalized for his right shoulder injury and that he did 
not make an issue as to his back problems because of his 
concern over making too many complaints (T. at p. 6).  At the 
time of his separation from the service, he indicated that he 
was having difficulty with his back (T. at p. 7).  When he 
returned to New York, he was given a medical examination and 
X-rays were taken (T. at p. 7).  He believed that the 
diagnosis of no residuals of back disability was a 
misdiagnosis (T. at p. 8).  He further noted the opinion of 
Dr. S. that his current back condition was probably from the 
two events during active service (T. at p. 8).  

During the period of 1960 to 1970, the veteran received 
treatment for his back from Dr. F. (T. at p. 9).  In 1969, 
the veteran reinjured his back while doing stretching 
exercises and was placed in traction for approximately six 
weeks (T. at pp. 10-11).  At this time he went on state 
disability and then later began to receive disability through 
the SSA (T. at p. 12).  The veteran asserted that there was 
continuity of symptoms based on his treatment with Dr. F. and 
the lay witness statements (T. at p. 14).  


II.  Analysis

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski,  1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the December 1996 
statement of the case.  Moreover, the Board has reviewed the 
evidence received since the June 1960 rating decision and, as 
indicated below, has found that the private medical report of 
Chiropractor O. is sufficient to reopen the veteran's claim 
for service connection for a back disorder.  Accordingly, the 
Board finds that the claimant has been provided the governing 
regulatory definition of "new and material evidence," that 
the RO's adjudication of the claim was consistent with that 
definition, that this evidence qualifies as "new and 
material evidence" under this definition, and that it is 
therefore not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board has considered the evidence and contentions 
received since the June 1960 rating decision and finds that 
it most importantly consists of the January 1997 medical 
opinion from Chiropractor O. that subsequent findings of L3 
to S1 disc herniations, along with DDD, were probable results 
of injuries sustained while the veteran was in the military.  
Although the Board notes that the veteran has offered other 
medical opinions in order to link current back disability to 
service, such as the opinions of Dr. S. and Dr. F., the Board 
notes that these opinions were specifically based on the 
veteran's report of medical history and not on an evaluation 
of actual clinical findings.  Consequently, the Board finds 
that the additional evidence and material of record in this 
case bears directly and substantially on the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

For the limited purpose of determining whether a claim is 
well grounded, the evidence submitted by and on behalf of the 
claimant must be presumed to be credible.  King v. Brown, 5 
Vet. App. 19 (1993).  In this case, the opinion of 
Chiropractor O. that subsequent findings of L3 to S1 disc 
herniations, along with DDD, were probable results of 
injuries sustained while the veteran was in the military, is 
sufficient to make the claim well grounded.  The Board notes 
that in a merits determination, however, no such presumption 
of credibility attaches. 


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for a back disorder, the claim 
is reopened.



REMAND

While the Board has determined that the January 1997 medical 
opinion of Chiropractor O. constituted new and material 
evidence in its linkage of current back disability and 
service, and that the claim for service connection for a back 
disorder is well grounded, the Board notes that other medical 
evidence of record indicate other possible etiology for 
current back disability.  That evidence also presents 
challenges to the current recollections offered by the 
appellant and by other parties, including physicians based 
upon memory, not clinical records, as to a continuity of back 
symptoms post service.  Consequently, the Board finds that 
additional medical development is warranted as to the 
veteran's claim for service connection for a back disorder.

In addition, the Board notes that the record reveals a SSA 
determination from December 1991 which reflects the veteran's 
receipt of SSA disability benefits since 1974, and that not 
all of the SSA records associated with the veteran's SSA 
claims are of record.  The Court has held that the duty to 
assist requires that the VA obtain all relevant facts, not 
just those for or against the claim, and that where the 
records are in the possession of the Federal Government, VA 
is responsible for securing the material.  Murphy, 1 Vet. 
App. at 82.  In the alternative, if there were in fact no 
additional SSA determinations or records, this also should be 
documented in the record.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Finally, in light of the fact that the record reveals a 
number of possible etiologies for the veteran's current back 
disability, the Board finds an effort should be made to 
obtain the actual X-ray films of the veteran's back which 
were taken during service in June 1958.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any back disorder.  
Any medical records other than those now 
on file pertaining to any back disorder 
should be obtained and associated with 
the claims folder.

2.  The RO should contact SSA and request 
a copy of all decisions on the merits of 
the veteran's claims and copies of all 
medical records reviewed in reaching 
those determinations.  If the SSA has no 
additional records other than the 
decision in December 1991, this should be 
documented in the record.  The attention 
of the SSA should be invited to 38 
U.S.C.A. § 5106 (West 1991).  

3.  In accordance with adjudicatory 
procedures, the RO should again contact 
the National Personnel Records Center 
(NPRC) and specifically request the 
actual film or films relating to X-rays 
of the veteran's back taken on or about 
June 10, 1958, No. 112306.  At that time, 
the veteran was stationed at Fort Dix, 
New Jersey, and the X-rays were 
apparently taken at the Army Hospital at 
Fort Dix, branch dispensary No. 2.  Any 
evidence obtained should be associated 
with the claims folder.  If it is 
indicated that these records are no 
longer available, the RO should request a 
documented response from the NPRC that a 
search for the records had negative 
results.  The RO should also then 
ascertain whether the records have been 
transferred or retired and their current 
location.  If they have been retired to a 
federal records center, the location of 
the center must be determined.  The RO 
should then request copies of the 
veteran's records from any facility where 
they are located.

4.  The RO should then arrange for a VA 
examination by a suitably qualified 
physician to determine the nature, status 
and etiology of the veteran's back 
disability.  All indicated studies must 
be conducted.  The claims file, or copies 
of pertinent documents located therein, 
including any actual X-ray films, and a 
copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, including this 
remand, the physician should then address 
the following:

(a) Does the veteran now have a back 
disorder and, if so, what is the correct 
diagnosis(es) of the disorder or 
disorders;

(b) If there is a current diagnosis of a 
back disorder, what is the degree of 
medical probability, in percentage terms, 
if feasible, that any such disorder is 
causally related to the 1958 "roll 
over" and/or 1959 "take down" 
incidents during the veteran's military 
service between March 1958 to March 1960.  
In addressing this question, the examiner 
should first assume that there are 
documented in-service back complaints and 
treatment between April and June 1958 
apparently related to the first incident 
and none directly related to the second 
incident, that there is thereafter no 
contemporaneous evidence of back 
complaints until post-service VA medical 
examination in May 1960, and that there 
is thereafter no contemporaneous evidence 
of post-service treatment until January 
1974.  In the alternative, the physician 
may offer an opinion based upon his or 
her interpretation of what the record 
shows as to the history of the 
disability.  Any conclusion of the 
examiner as to the history of the 
disability as it concerns the extent of 
trauma in service and the manifestations 
of symptoms during and post service 
should be clearly stated.  

If the physician can not answer any of 
the above questions without resort to 
speculation, the physician should so 
indicate.  The examiner should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
back disorder.

7.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

